Title: To Benjamin Franklin from David Hall, 15 December 1759
From: Hall, David
To: Franklin, Benjamin


Sir,
Philada. December 15. 1759.
I received yours by Captain Friend, and the Reviews sent by him, in good Order, but I shall never sell them. The Half of the first Parcel you sent me, are yet on my Hands. The Quakers, I am told, don’t like them because of some Reflections they contain on the old Proprietary, which I believe has prevented their Sale.
Inclosed you have now the first Copy of a Bill of Exchange for £200 Sterling, which you will please credit me for, and advise of its being paid, when you have received the Money. This makes in all Seventeen Hundred and Forty-nine Pounds, Twelve Shillings, and Five Pence Sterling, remitted you by me since you left Philadelphia.
I am glad to know that we shall have the Pleasure of seeing you early in the Spring, when, I hope, we shall get our long standing Accounts brought to some Sort of Settlement. Have sent you Poor Richard’s and the Pocket Almanack, and shall be glad if you are pleased with them; and I flatter myself that my Conduct, in general, since you left me, is satisfactory to you, for I can, with great Truth, say, I have never done any thing, either with respect to public or private Business, but with a View to please all Parties; and if I have not altogether succeeded in it, I am sorry for it; it must be imputed to an Error of my Judgment, not of my Will. Remember me kindly to your Son, and believe me to be, Dear Sir, Yours very affectionately
D. Hall
To. B. Franklin Esq;By the James and Mary, Capt. Friend.

